DECISION AND JUDGMENT ENTRY
This matter is before the court on relator Gregory Harris' pro se "PETITION FOR WRIT OF MANDAMUS RC2731 FOR REFUSING TO SUBMIT DOCUMENTATION."
On April 26, 2002, the trial court denied relator's petition for postconviction relief and on May 9, 2002, relator filed a notice of appeal in this court.  Relator, who is incarcerated, now asserts in his petition for writ of mandamus that he has been wrongfully denied his right to have a copy of his trial transcript so that he can personally examine it.
In regard to this issue, the Supreme Court of Ohio stated:
  "The duty of the state to furnish an indigent defendant a copy of the transcript of his trial for the purposes of appeal extends only to the furnishing of a single transcript.  There is no duty on the state to furnish multiple copies of the transcript to the defendant."  State, ex rel. Terrell v. Hamilton Cty. Court of Common Pleas (1963), 174 Ohio St. 209, 210. (Citation omitted.)
One copy of the transcript is contained in the trial court record which has been filed with this court as part of relator's appeal.  On consideration whereof, relator's petition is sua sponte dismissed at relator's costs.  It is so ordered.
PETITION DISMISSED.
James R. Sherck, J., Richard W. Knepper, J., and Mark L. Pietrykowski,P.J., CONCUR.